Clear and convincing evidence supports the findings that the petitioner agency made diligent efforts to strengthen respondent’s relationship with the child, but that respondent failed to complete a drug rehabilitation program, and otherwise failed to plan for the child’s future (see Matter of Louis Jaybee J., 294 AD2d 285). A preponderance of the evidence supports the finding that the child’s best interests would be served by freeing her for adoption by the foster mother (see Matter of Star Leslie W., 63 NY2d 136, 147-148). Under the circumstances of this case, respondent’s enrollment in a drug rehabilitation program at the time of the dispositional hearing did not warrant a suspended judgment. Concur — Nardelli, J.P., Saxe, Ellerin, Rubin and Friedman, JJ.